Citation Nr: 1602652	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  15-29 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a right knee disability.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability.

6.  Entitlement to service connection for a left ankle disability.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hemorrhoids.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to August 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right knee disability and a left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 1997 rating decision (notice of which was mailed in September 1997) denied service connection for a right knee disability, a left ankle disability, and hemorrhoids; the Veteran did not file a timely notice of disagreement, and no new and material evidence was submitted within the appeal period for that decision which was not considered by the RO.

2.  Evidence received since the August 1997 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left ankle disability.

3.  A March 2011 rating decision denied service connection for bilateral hearing loss and hemorrhoids, and denied reopening of the Veteran's claim for service connection for a right knee disability; the Veteran did not file a timely notice of disagreement, and no new and material evidence was submitted within the appeal period for that decision which was not considered by the RO.

4.  Evidence received since the March 2011 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a right knee disability and bilateral hearing loss.

5.  Evidence received since the March 2011 rating decision is does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hemorrhoids.

6.  The Veteran's bilateral hearing loss was not incurred in service, it was not shown to have manifested within one year of service, and the competent, probative evidence does not relate the Veteran's bilateral hearing loss to active duty.


CONCLUSIONS OF LAW

1.  The August 1997 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a left ankle disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The March 2011 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

4.  Evidence submitted to reopen the claims of entitlement to service connection for a right knee disability and bilateral hearing loss is new and material, and the claims of entitlement to service connection for a right knee disability and bilateral hearing loss are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  Evidence submitted to reopen the claim of entitlement to service connection for hemorrhoids is not new and material and the claim of entitlement to service connection for hemorrhoids is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

6.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 ( West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).  Given the favorable disposition of the action here with respect to the claims to reopen the previously disallowed claims of entitlement to service connection for bilateral hearing loss, a right knee disability, and a left ankle disability, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for bilateral hearing loss, a right knee disability, and a left ankle disability.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim to reopen the previously denied claim of entitlement to service connection for hemorrhoids and the claim of entitlement to service connection for bilateral hearing loss.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2012).  An April 2012 letter satisfied the duty to notify provisions and included proper notice to the Veteran regarding the regulations pertinent to the establishment of an effective date and of the disability rating, and was sent prior to the initial unfavorable decision.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006). 

With regard to applications to reopen previously denied claims, VA must provide the appellant with notice that satisfies the requirements of the opinion of the VA General Counsel in VAOPGCPREC 6-2014.  This opinion states that notice must be given of "the information and evidence necessary to substantiate the particular type of claim being asserted."  In other words, VA is required "to explain what 'new and material evidence' means."  VAOPGCPREC 6-2014, para. 5, citing Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Although VA is no longer required to provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of claims for service connection, VA must still provide generic notice that explains the requirements for reopening these claims.  Compare VAOPGCPREC 6-2014 with Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the April 2012 VCAA letter provided notice of the elements of service connection and new and material evidence.  Thus, the criteria of VAOPGCPREC 6-2014 are satisfied.  

VA audio examinations were conducted in November 2010 and May 2012.  The record does not reflect that the November 2010 VA examination or opinion is inadequate for rating purposes.  The Board finds that the November 2010 examination and opinion is adequate because it was based on an examination of the Veteran, to include discussion of his complaints and symptoms, and it contains a medical opinion with an adequate rationale predicated on a thorough review of the claims file.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

In attempts to reopen previously denied claims for service connection, the duty to assist does not include a provision for a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  Nonetheless, the RO obtained a VA medical opinion in July 2015.  The Court has held that the Board is not required to reopen a previously denied claim solely because the appellant was afforded a VA examination in connection with his petition to reopen.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464   (2007). Furthermore, the Court has also held that, where the Board has denied reopening, the adequacy of an examination provided by the RO, despite no obligation to do so, is not a viable issue on appeal.  See id., at 461.  As discussed below, the Board concludes that new and material evidence has not been received on this claim for service connection for hemorrhoids.  As such, no duty to assist examination provisions could have been violated.  See id.

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Legal Analysis

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii)  does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Veteran's claims for service connection for a right knee disability, a left ankle disability and hemorrhoids were originally denied in an August 1997 rating decision, notice of which was mailed to the Veteran in September 1997.  The claim for service connection for hemorrhoids was denied on the basis that hemorrhoids existed prior to service and were not aggravated by service.  The claims for service connection for a right knee disability and a left ankle disability were denied on the basis that there was no evidence of either disorder in service.  The Veteran did not file a timely appeal with respect to the August 1997 rating decision, nor was new and material evidence received within one year of the August 1997 rating decision.  Therefore, the August 1997 rating action is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

The Veteran's claim for service connection for bilateral hearing loss was denied in a March 2011 rating decision on the basis that the Veteran did not have hearing loss in service and there was no medical evidence linking the current hearing loss to service.  The March 2011 rating decision also confirmed and continued the previous denial of service connection for hemorrhoids because although there was a diagnosis of hemorrhoids in service, it was determined that no permanent residual or chronic disability was shown by service treatment records or in the post-service evidence.  The March 2011 rating decision also denied reopening of the claim of entitlement to service connection for a right knee disability on the basis that new and material evidence had not been submitted.  The Veteran did not file a timely appeal with respect to the March 2011 rating decision, nor was new and material evidence received within one year of the March 2011 rating decision.  Therefore, the March 2011 rating action is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

The subsequently received evidence includes May 2012 and November 2014 VA knee and ankle examination reports which note that the Veteran claims that his right knee disability is due to his parachute jumps in service.  The May 2012 VA ankle examination report also reflects that the Veteran reported that his left ankle was injured in service when he was in the Panama Canal Zone.  The record also contains a May 2012 VA audiology examination report which notes the Veteran's statement that he fell off a cliff in Panama during basic training and ever since then he has had hearing loss.  Additionally, an August 2015 statement from the Veteran indicates that his hearing worsened every day since an explosion in service.  

As previously noted, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In this case, the newly submitted evidence reflects alternative theories of entitlement to service connection for the claimed right knee and left ankle disabilities, and suggests that the Veteran had ongoing symptoms of hearing problems since service. 

Therefore, the Board finds the newly submitted evidence pertaining to the claims of entitlement to service connection for bilateral hearing loss, a right knee disability, and a left ankle disability, the credibility of which must be presumed (see Justus, 3 Vet. App. at 512-513), is both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  The claims of entitlement to service connection for a right knee disability, a left ankle disability, and bilateral hearing loss are therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

With respect to the claim involving hemorrhoids, the evidence submitted since the March 2011 rating decision denying the claim, includes VA treatment records showing no current complaints or diagnoses of hemorrhoids and a July 2015 VA opinion which is against the claim for service connection for hemorrhoids.  The Veteran's claim, notice of disagreement, and VA Form 9, and any other lay statements submitted to not indicate that he currently has hemorrhoids, and they do not expand on his claim in any way.  As the medical evidence added to the record does not reflect a current diagnosis or symptoms, and includes an opinion against the claim, and the lay evidence added to the record does not reflect any current complaints or current symptoms, the evidence added to the record cannot be considered new and material evidence, as it in no way raises a reasonable possibility of substantiating the claim.  As such, new and material evidence has not been received regarding this claim to reopen, and reopening of the claim of entitlement to service connection for hemorrhoids is not in order.

Service Connection

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  As hearing loss is considered an organic disease of the nervous system under 38 C.F.R. § 3.309, the provisions of 38 C.F.R. § 3.303(b) are applicable in this case. 

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

The Veteran claims that he is entitled to service connection for bilateral hearing loss because it was caused by in-service noise exposure.  The evidence of record reveals that the Veteran's military occupational specialty was light weapons infantryman.  Additionally, the Veteran is competent to report in-service noise exposure during service.  As such, acoustic trauma during service is conceded. 

The Veteran's service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of bilateral hearing loss for VA purposes. 

The post service medical evidence (November 2010 VA examination report) shows that the Veteran is diagnosed with bilateral hearing loss which meets the criteria for hearing loss disability pursuant to 38 C.F.R. § 3.385.  As such, the Board finds the Veteran has demonstrated a current disability of bilateral hearing loss for the purpose of service connection. 

A December 1962 service treatment record reflects the Veteran's complaint of difficulty hearing in his right ear, and cracking in his right ear when swallowing.  Examination of the ears was okay.  The pharynx was inflamed.  The impression was pharyngitis and penicillin was prescribed.  The separation examination audiogram reflects normal hearing.  

A December 2006 VA treatment record notes the Veteran's complaint that he has gradually noticed decreased hearing over the past 10 years.  The Veteran indicated that 40 to 50 years ago there was something stuck in his ear.  He went to the doctor and has never had any problems with the ear since.  Audiogram testing revealed that the Veteran was a candidate for hearing aids bilaterally.  

A November 2010 VA examination reflects a diagnosis of bilateral hearing loss for VA purposes.  The November 2010 VA examiner opined that the hearing loss is less likely as not caused by or a result of noise trauma in service.  The examiner reasoned that there is no evidence of hearing loss in service and the separation examination audiogram was normal.  The examiner indicated that The Institute of Medicine concluded that based on current knowledge of cochlear physiology there is no sufficient basis for the existence of delayed onset hearing loss.  

A May 2012 VA audiology examination report reflects that the Veteran's responses were unreliable and inconsistent, and therefore, it could not be determined whether the Veteran meets the criteria for a diagnosis of hearing loss disability for VA purposes.  In any event, the VA examiner opined that the Veteran's hearing loss is not at least as likely as not related to service.  The examiner reasoned that the July 1963 separation examination report reflects excellent and normal audiometric thresholds bilaterally.  

Initially, service connection cannot be granted on a presumptive basis because bilateral hearing loss was not diagnosed until many years after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  Although the Veteran reported in an August 2015 statement and at the May 2012 VA examination that he has had hearing loss since service, the record does not reflect that he has ever sought treatment for hearing loss and the first mention of hearing loss in the medical records is in 2006.  Importantly, at that time the Veteran indicated that his hearing had been worsening for approximately 10 years.  He did not mention noise exposure in service or state that he has had ongoing hearing problems since service.  In this regard, the Board finds it probative that the medical evidence shows that the Veteran first reported hearing loss in 2006.  Even adding the 10 years during which the Veteran reported having decreased hearing, this would put the onset of the hearing loss over 30 years after separation from service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, this evidence does not tend to support continuity of symptomatology for purposes of service connection under.  38 C.F.R. § 3.303(b). 

Moreover, the competent and probative clinical evidence does not support a nexus between the Veteran's current bilateral hearing loss and active duty, to include any in-service acoustic trauma.  In this respect, the November 2010 VA examiner opined that the Veteran's hearing loss was less likely as not related to noise exposure during service.  The opinion was based on a thorough review of the claims file, and cited the Veteran's reported in-service noise exposure.  In addition, the VA examiner provided a medical explanation in support of the opinion, notably that current medical knowledge does not support the theory of delayed onset hearing loss.  Although the May 2012 VA examiner also opined against the claim, the examiner did not provide a sufficient rationale supporting the opinion.

The Board acknowledges that the Veteran is competent to testify to events and symptoms that he actually experienced or witnessed, such as in-service exposure to loud noise and difficulty hearing.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  However, a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities, such as hearing loss.  See 38 C.F.R. § 3.159(a)(1).  In certain instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, as the Board finds that the etiology of bilateral hearing loss is not a simple question that can be determined based on personal observation by a lay person, the Veteran's lay testimony is not competent to establish medical etiology or nexus in this case.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  It is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of bilateral hearing loss.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  Additionally, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There is no post-service evidence that relates the Veteran's bilateral hearing loss to active duty beyond his own assertions.  The only competent etiological opinion of record which contains an adequate rationale is that of the November 2010 VA examiner, which is against the Veteran's claim. 

Based on the foregoing, the Board finds that the probative, competent evidence is against a grant of service connection for bilateral hearing loss.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened; the claim is granted to this extent only.

Entitlement to service connection for bilateral hearing loss is denied.

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened; the claim is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for a left ankle disability is reopened; the claim is granted to this extent only.

New and material evidence having not been received, the claim of entitlement to service connection for hemorrhoids is not reopened; the appeal is denied.
 

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A May 2012 VA examination report reflects the Veteran's contention that he hurt his left ankle in service while stationed in the Panama Canal Zone.  He also stated that in 1962 he injured his right knee during a parachute jump in service.  Imaging studies of the right knee revealed traumatic or degenerative arthritis.  The examiner opined that it is at least as likely as not that the right knee disability is caused by the Veteran's duties as a parachutist.  The examiner then marked the box indicating that the right knee is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In terms of the rationale, the examiner stated that the claimed right knee disability cannot be resolved without resort to mere speculation.  The examiner noted that the claims file is silent for right knee injury or treatment.  The examiner further noted that the Veteran did not state numerous parachute jumps, and the examiner indicated that the Veteran's civilian occupation as a block layer would largely contribute to degenerative joint disease.  The examiner also indicated that it is less likely than not that the left ankle disability was incurred in or caused by the claimed inservice injury, event, or illness.  The examiner indicated that the claims file is silent with regard to a left ankle condition and 32 years elapsed since service exacerbation of the problem.  

A November 2014 VA ankle examination report reflects that imaging studies of the left ankle revealed no acute fracture or dislocation.  There was mild tissue swelling and it was questioned whether there was minor old trauma versus small loose body medial malleolus.  There was a calcaneal spur and enthesopathy, and mid and hindfoot degenerative changes.  

A November 2014 VA knee examination report reflects the Veteran's claim that he injured his knees in service, right worse than left, when he fell down a hill, and during multiple parachute jumps.  Imaging studies revealed traumatic arthritis of both knees.  

The November 2014 ankle and knee VA examiner opined that an opinion regarding the etiology of the Veteran's left ankle disability cannot be resolved without resorting to speculation because of the lack of documentation.  The examiner opined that it is less likely than not that the right knee disability is etiologically related to service because there is insufficient evidence in the service treatment records to support such an opinion.  

The Veteran is competent to report that he participated in multiple parachute jumps during service.  His military occupational specialty was light weapons infantryman and his DD Form 214 reflects that he received a parachutist badge, which is consistent with multiple parachute jumps.  The Veteran is also competent to report having injured his right knee and left ankle during service during such jump(s).  
If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the November 2014 opinions are essentially based upon the lack of documentation in the service treatment records.  While no left ankle or right knee injury was noted in the service treatment records, the Board finds that the Veteran is competent to report injuring his left ankle and right knee during one or more of his multiple parachute jumps.  Additionally, imaging studies revealed questionable old injury to the left ankle, which the examiner did not address in rendering the opinion.  Moreover, the Veteran is service connected for bilateral pes planus and osteoarthritis of the left foot, and as such, an opinion should be obtained regarding whether the left ankle disability is caused or aggravated by these service-connected conditions.  Finally, the May 2012 VA examination report contains three conflicting opinions regarding the right knee disability, and does not address an October 2007 VA treatment record which references right knee complaints.  Therefore, a remand is required for new, clearer medical opinions based upon a complete review of the evidence, and which contain adequate rationales.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file, to include a copy of this remand, to the November 2014 VA knee and ankle examiner, if available, in order to obtain an addendum opinion regarding the etiology of the current knee and ankle disabilities.  The claims file must be made available to the examiner and the examiner must indicate that the claims file has been reviewed. 

The examiner should provide an opinion as to whether the Veteran's currently diagnosed right knee disability is at least as likely as not (50 percent or better probability) etiologically related to service, to include the conceded multiple parachute jumps in service.  

The examiner should also provide an opinion as to whether the Veteran's currently diagnosed left ankle disability is at least as likely as not (50 percent or better probability) etiologically related to service, to include the conceded multiple parachute jumps in service/when falling off a cliff in Panama in service.  

For the limited purpose of this examination, the examiner is to assume that the Veteran did injure his right knee and left ankle during service as he contends.  

The examiner should also provide an opinion as to whether is it at least as likely as not (a 50 percent probability or more) that the currently diagnosed left ankle disability is caused or aggravated by his service-connected pes planus and/or left foot osteoarthritis.

Aggravation is defined as worsening beyond the natural progression of the disease.

The examiner should discuss the imaging study finding noted in the November 2014 VA examination report, which suggests that the Veteran may have had an old injury to the left ankle.  The examiner should also discuss the October 2007 VA treatment record noting the Veteran's complaints of right knee pain.  A complete rationale for any opinion offered must be provided.

If the November 2014 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  Following a review of the relevant evidence in the claims folder and the clinical evaluation, the new examiner should answer the above questions.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


